Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
US 20180324872 A1 to Babaei; Alireza et al., US 20170230962 A1 to Park; Kyujin et al., and US 20130242730 A1 to Pelletier; Ghyslain et al. are the closest prior art relating to Applicant’s claimed invention. 
Babaei discloses that a wireless device receives from a base station, one or more messages indicating a first scheduling request (SR) resource corresponding to a first logical channel corresponding to one or more first transmission durations up to a first value. A first SR is triggered in response to data becoming available to the first logical channel. A second SR is triggered in response to data becoming available to a second logical channel. When no valid SR resource being configured for the second SR: a random access procedure is initiated; the second SR is canceled, and the first SR is kept pending. The first SR is transmitted to the base station via the first SR resource in 
Park discloses a method for transmitting an uplink signal by a NarrowBand IoT (Internet of Things) UE and a device therefor. The method may include: receiving downlink data from a base station; generating HARQ ACK/NACK feedback information related to the downlink data; and transmitting the HARQ ACK/NACK feedback information to the base station through a Narrowband Physical Uplink Shared Channel (NPUSCH), wherein the NPUSCH is mapped to a resource unit configured by M subcarriers and K slots..
Pelletier discloses systems and methods are disclosed for improving RACH functionality. For example, one or more sets of Physical RACH (PRACH) resources may be allocated to a WTRU. The WTRU may configure the additional PRACH resources based on the allocation. A WTRU may determine a second set of PRACH resources, for example, based at least in part on a first set of PRACH resources. The sets of PRACH resources may or may not overlap. A WTRU may determine additional sets of PRACH preambles and may utilize modified PRACH preambles and/or modified PRACH preamble formats. Methods for signalling additional PRACH resources are disclosed. A WTRU may be configured to handle RACH failure on a second set of PRACH resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415